Citation Nr: 1043076	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  05-07 067	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral flat feet 
with degenerative arthritis.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for degenerative arthritis 
of the feet.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from May 1973 to 
May 1976 and from September 23 to November 19, 1976.

In October 2002, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, denied service connection for 
bilateral flat feet with degenerative arthritis.  The RO notified 
the Veteran of that decision, but he did not appeal it.  Thus, 
that decision became final.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2004-issued RO rating decision that determined that new 
and material evidence had not been submitted to reopen a claim 
for service connection for bilateral flat feet with degenerative 
arthritis.  

Although the Veteran's VA Form 9, Appeal to the Board of 
Veterans' Appeals, contains a request for a hearing, the claims 
file reflects that a hearing was scheduled, but the Veteran 
failed to report for the hearing.  The notification letter has 
not been returned by the United States Postal Service as 
undeliverable and the Veteran has not explained his failure to 
report or requested rescheduling of the hearing.  The request for 
a hearing is therefore considered to be withdrawn pursuant to 
38 C.F.R. § 20.702(d).   

The Board remanded the case in March 2009 to cure a defective 
notice letter pursuant to the holding of Kent v. Nicholson, 
20 Vet. App. 1 (2006) (where the U.S. Court of Appeals for 
Veterans Claims (Court) clarified that VA must notify a claimant 
of the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought).  

Because degenerative arthritis is a disability distinguishable 
from flat feet (or pes planus), the Board has re-characterized 
the issues to reflect separate disabilities.  Entitlement to 
service connection for bilateral pes planus and entitlement to 
service connection for degenerative arthritis of the feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By rating decision of October 2002, the RO denied service 
connection for bilateral flat feet with arthritis of the feet and 
properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the October 2002 decision and it 
became final.

3.  Evidence received at the RO since the October 2002 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The October 2002 RO rating decision, which denied service 
connection for bilateral flat feet with degenerative arthritis, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of entitlement 
to service connection for bilateral pes planus with degenerative 
arthritis of the feet, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 
2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA has a 
duty to notify and to assist claimants in substantiating claims 
for VA benefits.  In this case, the Board is granting a benefit 
sought by the claimant (reopening the service connection claims).  
Any error committed with respect to either the duty to notify or 
the duty to assist does not result in unfair prejudice to the 
claimant and need not be discussed.  

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the April 2009 corrective notice 
letter sent to the Veteran pursuant to the Board's remand 
instruction contains a factual inaccuracy (it wrongfully informed 
the Veteran that no foot-related complaint during active service 
is shown by the evidence), this deficiency has not resulted in 
unfair prejudice to the claimant, as the decision below is 
favorable. 

New and material Evidence for Reopening

In an October 2002 rating decision, the RO denied service 
connection for bilateral flat feet with degenerative arthritis.  
The Veteran and his appointed representative were notified of 
that decision, but did not appeal.  Thus, the rating decision 
became final absent further timely appeal.  38 U.S.C.A. §§ 5108, 
7105(b), (c) (West 2002).  Pursuant to 38 U.S.C. §§ 5108 and 
7105(c), when a claim has been disallowed by the RO, "the claim 
may not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156, 3.160 
(2010).

38 C.F.R. § 3.156(a) (2010) states, "A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim."  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in a 
more complete record for evaluating the disability.  With respect 
to any application to reopen a finally decided claim, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The evidence in the file when the October 2002 RO rating decision 
was issued consists of service treatment records (STRs), VA 
outpatient treatment reports, DD Forms 214, and the Veteran's 
claim and statements.  None of these contains a diagnosis of or 
mention of pes planus or foot arthritis, although in his original 
claim for service connection benefits, he did claim service 
connection for both disorders. 

The Board must review the evidence submitted since the final 
October 2002 decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative nor 
redundant, whether it is so significant it should be considered 
to fairly evaluate the claims, or whether it results in a more 
complete record for evaluating the service connection claims.  
The evidence submitted since the October 2002 RO decision 
includes a medical assessment of bilateral pes planus, offered in 
October 2003.  This evidence is new because it had not been 
considered in the prior rating decision.  It is material because 
it provides a critical missing element for service connection, 
that of a diagnosable foot-related disability.  Thus, the Board 
concludes that the newly submitted evidence is new and material 
that does raise a reasonable possibility of substantiating the 
claims.  The application to reopen the claims must therefore be 
granted.  38 U.S.C.A. § 5108; Manio, supra.

Entitlement to service connection for bilateral pes planus and 
entitlement to service connection for claimed bilateral foot 
arthritis will be addressed in the Remand portion of the 
decision.  


ORDER

New and material evidence having been submitted, the application 
to reopen the claim of entitlement to service connection for 
bilateral flat feet with degenerative arthritis must be granted.  


REMAND

The duty to assist includes obtaining a medical opinion on the 
matter. 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

In McLendon, the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to final 
adjudication of a claim.  In disability compensation claims, VA 
must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  The Court observed that the third 
prong, which requires that the evidence of record "indicates" 
that the claimed disability or symptoms "may be" associated 
with the established event, is a low threshold.  McLendon, 
20 Vet. App. at 83.  

In this case, the STRs reflect normal feet upon entering active 
military service.  During a separation examination in April 1976, 
the Veteran completed a medical history questionnaire and checked 
"yes" to history of foot trouble.  The separation examination 
report itself notes normal feet and contains no explanation for 
the complaint of foot trouble.  

In 2003, a VA examiner offered an assessment of bilateral pes 
planus.  Thus, the Veteran has submitted competent evidence of a 
current disability; evidence establishing that an event, injury, 
or disease occurred in service; and, an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with active service; but, there is insufficient 
competent medical evidence to make a decision on the claim.  

Accordingly, this case is remanded to the AMC for the following 
action:

1.  The AMC should make arrangements for an 
appropriate foot examination by a 
physician.  The claims file should be made 
available to the physician for review.  The 
physician is asked to review pertinent 
medical records (including an April 1976 
medical history questionnaire on which the 
Veteran indicated foot trouble), elicit a 
history of relevant symptoms from the 
Veteran, examine the feet, and answer the 
following:

I.  What, if any, is the diagnosis for 
each foot disorder found?

II.  Is it at least as likely as not 
(50 percent or greater probability) 
that any foot disorder found had its 
onset in service?  

III.  If arthritis of either foot is 
shown and if the answer to question II 
above was "no", is it at least as 
likely as not that foot arthritis 
began within one year of November 19, 
1976?  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the claims for 
service connection.  If the benefits sought 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  Failure to report for a scheduled VA examination 
without good cause may have adverse consequences on his claims.  
38 C.F.R. § 3.655.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


